                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                  )     Criminal No. 18-150(1) (DWF/HB)
                                           )
       v.                  Plaintiff,      )
                                           )     DEFENDANT'S MOTION TO
MICHAEL HARI,                              )     SUPPRESS EYEWITNESS
                                           )     IDENTIFICATIONS
                         Defendant.        )


       Michael Hari, through the undersigned attorneys, hereby moves the Court pursuant

to Rule 12, Federal Rules of Criminal Procedure, for an Order suppressing any eyewitness

identifications of him. Specifically, he moves to suppress an identification that occurred on

April 17, 2018 at a store in Arthur, Illinois.

       Discovery provided by the government indicates that this identification procedure

was a single photographic show-up. This identification procedure was unnecessarily

suggestive, and deprived Mr. Hari of due process of law. The Supreme Court established

the due-process standard against which police identification procedures are to be measured

in Stovall v. Denno, 388 U.S. 293 (1967). Courts have found single-photo show-up

procedures such as in this case to be unduly suggestive. United States v. Cueto, 611 F.2d

1056, 1063 (5th Cir. 1980) (procedure unduly suggestive where witness was shown one

photograph of the defendant); Hudson v. Blackburn, 601 F.2d 785, 788 (5th Cir. 1979)

(observing that “a single photograph display is one of the most suggestive methods of

identification and is always to be viewed with suspicion”); see also Marsden v. Moore, 847

F.2d 1536, 1545 (11th Cir. 1988) (“There is no question that the pretrial photographic

identification procedure, in which Marsden was the only male in the photographs shown


                                                   1
to Gregory, was unduly suggestive.”) (citations omitted). Because this identification

procedure was unduly suggestive, Mr. Hari seeks suppression of the identification.

      This motion is based upon all of the files and records herein and upon all evidence

presented at hearing before the Court.

Dated: July 18, 2019                                  Respectfully submitted,

                                                      s/ Shannon Elkins
                                                      ______________________
                                                      SHANNON ELKINS
                                                      Attorney No. 332161
                                                      Attorney for Defendant
                                                      Office of the Federal Defender
                                                      107 U.S. Courthouse
                                                      300 South Fourth Street
                                                      Minneapolis, MN 55415

                                                      s/ Reynaldo A. Aligada, Jr.
                                                      ______________________
                                                      REYNALDO A. ALIGADA, JR.
                                                      Attorney No. 319776
                                                      Attorney for Defendant
                                                      Office of the Federal Defender
                                                      107 U.S. Courthouse
                                                      300 South Fourth Street
                                                      Minneapolis, MN 55415




                                               2
